Case: 21-2224    Document: 14     Page: 1   Filed: 03/10/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   ISAAC LYNCH, JR.,
                    Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2021-2224
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 20-4569, Judge William S. Green-
 berg.
                 ______________________

                 Decided: March 10, 2022
                 ______________________

    ISAAC J. LYNCH, JR., Petersburg, VA, pro se.

     ELINOR JOUNG KIM, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, CLAUDIA BURKE, PATRICIA M.
 MCCARTHY.
                   ______________________
Case: 21-2224    Document: 14      Page: 2    Filed: 03/10/2022




 2                                      LYNCH   v. MCDONOUGH



     Before PROST, BRYSON, and STOLL, Circuit Judges.
 PER CURIAM.
     Isaac Lynch, Jr. appeals from a judgment of the United
 States Court of Appeals for Veterans Claims affirming-in-
 part and dismissing-in-part the decision of the Board of
 Veterans’ Appeals. For the below reasons, we affirm-in-
 part and dismiss-in-part Mr. Lynch’s appeal.
                        BACKGROUND
     Mr. Lynch participated in the Reserve Officer Training
 Corps (ROTC) Program’s summer camp in 1969 and served
 on active duty in the U.S. Army from September to Decem-
 ber 1970. Since his discharge, Mr. Lynch has raised, and
 the Veterans Administration (VA) has adjudicated, numer-
 ous claims for benefits, many of which we addressed in a
 previous appeal. See Lynch v. Shinseki, 476 F. App’x 401
 (Fed. Cir. 2012) (Lynch I).
      In the years since Lynch I, Mr. Lynch has sought to re-
 open prior claims or assert new claims. In a June 2020 de-
 cision, the Board found there was not new and material
 evidence to reopen 22 of Mr. Lynch’s claims; denied service
 connection for 21 claims; denied an initial disability rating
 in excess of 10% for tinnitus; and granted an effective date
 of July 3, 2013, for bilateral hearing loss and tinnitus. 1
 Appx. 16–20. 2



     1   The Board also found that there was new and ma-
 terial evidence to reopen a previously denied claim of ser-
 vice connection for an acquired stress disorder and
 assigned an effective date of July 3, 2013, for the award of
 service connection for bilateral hearing loss and tinnitus.
 The Veterans Court did not disturb these favorable find-
 ings. Appx. 1 n.1.
     2   Citations to “Appx.” refer to the Appendix attached
 to the appellee’s brief.
Case: 21-2224     Document: 14     Page: 3    Filed: 03/10/2022




 LYNCH   v. MCDONOUGH                                        3



      Mr. Lynch appealed the Board’s decision to the Court
 of Appeals for Veterans Claims (Veterans Court), alleging
 that: (1) the VA miscalculated his period of active service;
 (2) the Board misapplied the applicable law and failed to
 obtain all his service treatment and private medical rec-
 ords; and (3) the VA and others, through conduct unrelated
 to the decision on appeal, violated the Civil Rights Act of
 1964 and the Health Insurance Portability and Accounta-
 bility Act (HIPAA). Lynch v. McDonough, No. 20-4569,
 2021 WL 2176891 (Vet. App. May 28, 2021); Appx. 1–2, 6.
 The Veterans Court affirmed-in-part and dismissed-in-
 part.
      First, the Veterans Court concluded that the Board cor-
 rectly determined Mr. Lynch’s period of active service.
 Appx. 6–7. Mr. Lynch argued that his active service period
 should include his time enrolled in the ROTC program
 while attending Virginia State College and in the Army Re-
 serves. But the court clarified that these activities do not
 qualify as “active duty,” which is defined as “full-time duty
 in the Armed Forces, other than active duty for training.”
 38 U.S.C. § 101(21)(A). The court also concluded that these
 activities do not qualify as “active duty for training,” which
 is defined as “duty performed by a member of a Senior Re-
 serve Officers’ Training Corps program when ordered to
 such duty for the purpose of training . . . .” 38 U.S.C.
 § 101(22)(D).     The court determined that the Board
 properly applied these statutory definitions to exclude
 Mr. Lynch’s time in the ROTC and the Army Reserves from
 its calculation of his active service time. The court thus
 “f[ound] no error in” the Board’s calculation of Mr. Lynch’s
 period of active service. Appx. 7.
     Next, the court determined that the Board’s findings
 related to the merits of Mr. Lynch’s claims were not clearly
 erroneous. Appx. 7–9. The court explained that, in declin-
 ing to reopen 22 claims because there was no new and ma-
 terial evidence, the Board discussed the factual and
 procedural history of each claim and the new evidence
Case: 21-2224    Document: 14      Page: 4    Filed: 03/10/2022




 4                                      LYNCH   v. MCDONOUGH



 submitted before finding that the new evidence was either
 cumulative or not material. Similarly, the court explained
 that the Board’s findings denying service connection for 21
 claims were supported by “detailed explanations.” Appx. 7.
 The court concluded likewise for the Board’s determina-
 tions: (1) not to award an effective date earlier than July
 3, 2013, for bilateral hearing loss and tinnitus and (2) to
 award a disability rating of 10% for tinnitus. In making
 these determinations, the court explained, the Board “dis-
 cussed at length the history of [Mr. Lynch]’s claims for
 these conditions” and appropriately applied the applicable
 law. Appx. 8–9. In sum, the court concluded that none of
 the Board’s findings regarding Mr. Lynch’s claims were
 clearly erroneous because the Board “provided an adequate
 statement of reasons or bases for” its factual findings.
 Appx. 7–9. The court therefore affirmed the Board’s deter-
 mination on the merits for these claims.
     Finally, the court addressed Mr. Lynch’s contention
 that the VA violated the Civil Rights Act of 1964 and
 HIPAA. Because those allegations did not challenge any
 portion of the Board’s decision, the court determined it did
 not have jurisdiction to address them. Appx. 9 (citing
 38 U.S.C. § 7252). The court dismissed that portion of
 Mr. Lynch’s appeal.
     Mr. Lynch appeals.       We have jurisdiction under
 38 U.S.C. § 7292.
                         DISCUSSION
      We have limited jurisdiction to review decisions of the
 Veterans Court. We may not review the Board’s factual
 findings, nor the Board’s application of law to fact.
 38 U.S.C. §§ 7292(c), (d)(2); see also, e.g., Conway v. Prin-
 cipi, 353 F.3d 1369, 1372 (Fed. Cir. 2004). Our review is
 limited to legal challenges regarding the “validity of any
 statute or regulation or any interpretation thereof, and to
 interpret constitutional and statutory provisions, to the ex-
 tent presented and necessary to a decision.” § 7292(c).
Case: 21-2224     Document: 14     Page: 5    Filed: 03/10/2022




 LYNCH   v. MCDONOUGH                                        5



     On appeal, Mr. Lynch again argues that (1) the VA
 miscalculated his period of “active duty”; (2) the Board
 should have reopened or granted service connection for cer-
 tain claims; (3) certain records are erroneously not in his
 VA file; and (4) the VA and others, through conduct unre-
 lated to the Board’s decision on appeal, violated various
 statutes, including, among others, the Civil Rights Act of
 1964, the Equal Employment Opportunity Commission
 (EEOC) program, and HIPAA. We affirm in part and dis-
 miss in part.
      We start with Mr. Lynch’s argument that the Board
 miscalculated his “active duty” period by failing to include
 his time in the ROTC program at Virginia State College.
 As the Veterans Court explained, only certain types of ser-
 vice are considered “active duty” or “active duty for train-
 ing” for benefits purposes. Appx. 6–7 (citing § 101(21)(A)–
 (22)(D)). The Board determined, and the Veterans Court
 agreed, that time spent participating in an ROTC program
 does not qualify as “active duty” or “active duty for train-
 ing” as defined in the relevant statutes, § 101(21)(A) and
 (22)(D). Appx. 6–7, 30. On appeal, Mr. Lynch does not
 challenge the validity or constitutionality of any statute,
 but only the Board’s determination that his time spent in
 an ROTC program did not fall within the statutory defini-
 tions of “active duty” or “active duty for training.” Put oth-
 erwise, Mr. Lynch only challenges the Board’s application
 of the relevant law to the facts of his case. We lack juris-
 diction to review Mr. Lynch’s challenge and therefore dis-
 miss this portion of his appeal. § 7292(d)(2) (we may not
 review “a challenge to a factual determination” or “a chal-
 lenge to a law or regulation as applied to the facts of a par-
 ticular case”).
     We turn next to Mr. Lynch’s arguments that the Board
 should reopen or grant service connection for certain
 claims. The Board may reopen a claim for benefits “[i]f new
 and material evidence is presented.” 38 U.S.C. § 5108(a).
 Whether evidence presented by a veteran is “new and
Case: 21-2224    Document: 14      Page: 6    Filed: 03/10/2022




 6                                      LYNCH   v. MCDONOUGH



 material” is a finding of fact. See Livingston v. Derwinski,
 959 F.2d 224, 225–26 (Fed. Cir. 1992). Here, the Board
 found that the evidence submitted by Mr. Lynch was either
 cumulative to previously submitted evidence (i.e., was not
 new) or was not material. Appx. 30–46. Accordingly, the
 Board did not reopen Mr. Lynch’s various claims for bene-
 fits. Mr. Lynch now appeals those factual findings. Be-
 cause we do not have jurisdiction to review the Board’s
 factual findings, we also dismiss this portion of his appeal.
 See Livingston, 959 F.2d at 226 (dismissing appeal chal-
 lenging Board’s finding that new and material evidence
 had not been submitted).
     Similarly, we do not have jurisdiction to consider
 Mr. Lynch’s argument that the Veterans Court erred in not
 ordering the VA to grant service connection for various
 claims. In order to receive compensation for disabilities, “a
 veteran must show ‘service-connection.’” Davis v. Principi,
 276 F.3d 1341, 1343 (Fed. Cir. 2002); see also 38 U.S.C.
 § 1110. As we explained in Lynch I, “[e]stablishing that an
 injury is service-connected is a factual” finding that “this
 court cannot review.” 476 F. App’x at 405–06 (citing
 38 U.S.C. § 7292(e)(1)). Here, Mr. Lynch challenges only
 the Board’s finding that he failed to establish service con-
 nection for certain claims. We do not have jurisdiction to
 review these findings of fact. Accordingly, we dismiss the
 portions of Mr. Lynch’s appeal regarding reopening or
 granting service connection for certain disability claims.
     Mr. Lynch also argues that the VA should have in-
 cluded certain records in his file, citing the Veterans
 Claims Assistance Act (VCAA). The VCAA created the
 VA’s “duty to assist,” which obligates the VA to “make rea-
 sonable efforts to assist a claimant in obtaining evidence
 necessary to substantiate” his claim for benefits. 38 U.S.C.
 § 5103A(a)(1). As we explained in Lynch I, the “VA’s com-
 pliance with the VCAA is outside our jurisdiction” because
 such an inquiry “involves factual issues.” 476 F. App’x at
 406; see also, e.g., Garrison v. Nicholson, 494 F.3d 1366,
Case: 21-2224     Document: 14     Page: 7    Filed: 03/10/2022




 LYNCH   v. MCDONOUGH                                        7



 1370 (Fed. Cir. 2007) (“[D]etermining compliance with [the
 duty to assist] is a fact issue.”). As we did in Lynch I, we
 dismiss this portion of Mr. Lynch’s appeal for lack of juris-
 diction.
      Mr. Lynch next alleges that the VA and others violated
 various statutes, regulations, or programs. 3 Specifically,
 Mr. Lynch alleges that his former employers, both during
 and after his time of active service, discriminated against
 him in violation of various statutes. Mr. Lynch raised sim-
 ilar allegations in Lynch I. See 476 F. App’x at 406 (noting
 that “Mr. Lynch cite[d] 14 statutes and regulations . . . that
 he assert[ed]” were violated). As we explained in that case,
 “arguments that do not relate to the claims on appeal,”
 such as those “asserting employment discrimination or
 workers compensation,” cannot properly be raised before
 the Veterans Court. Id. Here, the Veterans Court properly
 determined that it did not have jurisdiction to address
 these claims. Appx. 9. As in Lynch I, we affirm the Veter-
 ans Court’s determination that it lacks jurisdiction over
 these claims. See 476 F. App’x at 406.
      Finally, on appeal to this court, Mr. Lynch alleges the
 violation of various laws, regulations, and programs that
 he did not raise before the Veterans Court. We do not have
 jurisdiction over claims related to Mr. Lynch’s civilian ca-
 reer or claims of alleged violations that are raised for the
 first time on appeal. See 38 U.S.C. §§ 7292(c), (d)(1)–(2).
 We thus dismiss this portion of Mr. Lynch’s appeal.



     3   Mr. Lynch alleges violations of HIPAA; the Civil
 Rights Act of 1964; the Morill Acts of 1862 and 1890; the
 Office of Workers’ Compensation Program (OWCP); the Vi-
 etnam Era Veterans’ Readjustment Assistance Act
 (VEVRAA); the Uniformed Service Employment and
 Reemployment Rights Act (USERRA); the Federal Employ-
 ees’ Compensation Act (FECA); and the EEOC program.
Case: 21-2224    Document: 14      Page: 8   Filed: 03/10/2022




 8                                     LYNCH   v. MCDONOUGH



                       CONCLUSION
     Accordingly, we affirm-in-part and dismiss-in-part the
 judgment of the Veterans Court.
     AFFIRMED-IN-PART AND DISMISSED-IN-PART
                           COSTS

 Costs to Appellee.